IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 25, 2008
                                     No. 07-40187
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

GUSTAVO ESTRELLA POOT

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:06-CR-94-2


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges
PER CURIAM:*
       The Federal Public Defender appointed to represent Gustavo Estrella Poot
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Poot has filed a response, asserting that
counsel was ineffective. Our independent review of the record, counsel’s brief,
and Poot’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 07-40187

responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Poot’s motion to disqualify and appoint new counsel is DENIED.




                                     2